Appeal from a decision of the Workmen’s Compensation Board holding that claimant sustained an accidental injury arising out of and in the course of employment. On August 15, 1968 claimant, an electrician, fell, while at work, striking the back of his head on the floor. A crucial issue in this case was whether claimant was working on a ladder or standing on the floor when he fell. The evidence that claimant was on a ladder came from claimant’s claim for compensation, but at a hearing he could not remember if he had been on a ladder and the medical histories make no mention of his being on any ladder. Allegedly there were two co-workers who were present when the claimant fell and could testify whether or not he was on a ladder, but their testimony due to various situations which arose did not get into the record. On oral argument before the board, appellant urged that an opportunity be provided to take the testimony of these crucial witnesses. In our opinion that request should, in the interest of justice, have been granted. Accordingly, the decision should be reversed and the matter remanded to have the testimony of the two witnesses taken and for the board to render a new decision in the light of that testimony. Decision reversed and matter remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith, without costs. Herlihy, P. J., Greenblott, Sweeney and Reynolds, JJ., concur; Staley, Jr., J., not voting.